

Exhibit 10.4
 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered into as of January 1, 2011
(the “Effective Date”), by and between Samson Oil and Gas USA, Inc., a Colorado
corporation (“Company”), and Terence M. Barr (“Employee”).
 
Recitals
 
Company desires to retain the personal services of Employee as President and
Chief Executive Officer and Managing Director of Company and of Company’s
parent, Samson Oil & Gas Limited (“Parent”) and Employee is willing to continue
to make his services available to Company and Parent, on the terms and
conditions hereinafter set forth.  All references herein to dollars or $ are to
United States dollars.
 
Agreement
 
NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, the parties agree as follows:
 
1.           Employment.
 
1.1           Employment and Term.  Company hereby agrees to employ Employee and
Employee hereby agrees to serve Company, on the terms and conditions set forth
herein, for the period commencing on the Effective Date and continuing through
December 31, 2013, unless sooner terminated in accordance with the terms and
conditions hereof (the “Term”).  The Term will be extended for a second three
(3) year period ending December 31, 2016 unless either party gives written
notice on or before September 30, 2013 of the party’s decision not to so extend.
 
1.2           Duties of Employee.  Employee shall serve as the President and
Chief Executive Officer of Company and Parent, and shall have and exercise
general responsibility for the management of Company and Parent.  Employee shall
report to the Board of Directors of Parent (the “Board”, which term may also
include a committee of the Board when used herein, depending on the
context).  Employee shall also have such other powers and duties as the Board
may from time to time delegate to him provided that such duties are consistent
with his position.  Employee shall devote substantially all his working time and
attention to the business and affairs of Company and Parent (excluding any
vacation and sick leave to which Employee is entitled), render such services to
the best of his ability, and use his best efforts to promote the interests of
Company and Parent.  So long as such activities do not interfere with the
performance of Employee’s responsibilities as an employee of Company in
accordance with this Agreement, it shall not be a violation of this Agreement
for Employee to: (i) serve on corporate, civic or charitable boards or
committees; (ii) deliver lectures or fulfill speaking engagements; (iii) manage
personal investments; or (iv) participate in continuing education seminars or
similar activities relevant to his duties and responsibilities for Company.
 
 
 

--------------------------------------------------------------------------------

 
 
1.3           Place of Performance.  In connection with his employment by
Company, Employee shall be based at Company’s offices in Colorado or another
mutually agreed location, except for travel necessary in connection with
Company’s business.
 
2.           Compensation.
 
2.1           Total Salary.  Employee shall receive a total annual compensation
in an amount set by the Board from time to time throughout the Term (the “Total
Salary”).  The base salary, automobile lease and automobile running cost
components of Total Salary will be accrued on a daily basis and payable in
installments consistent with Company’s normal payroll schedule, subject to
applicable withholding and other taxes.  As of the Effective Date, Employee’s
Total Salary is $406,802.  Employee’s Total Salary may be increased during the
Term, but shall not be decreased without Employee’s written consent.  The Total
Salary for Employee shall be paid in a manner mutually agreed between Employee
and Company and may include, but will not be limited to, cash salary, automobile
leasing and running payments and spousal travel.  The initial allocation of the
Total Salary is set forth in Exhibit A.  Employee and Company may, from time to
time, agree to change the allocation of Total Salary in Exhibit A by written
agreement signed by both Company and Employee.
 
The full amount of the spousal travel component of Total Salary, if any, will be
available at any time during the calendar year to reimburse Employee’s spousal
travel expenses upon the presentation of related expense documentation to
Employee in accordance with related Company policies and procedures.  To the
extent that Employee is not reimbursed for the full amount of the spousal travel
component of Total Salary on or before December 31 of the calendar year in which
it first became available, Company will pay him the remaining amount no later
than March 15 of the calendar year following the calendar year when such amount
first became available to him.  However, if Employee’s employment is terminated,
the spousal travel component of his Total Salary shall be treated as being
accrued on a daily basis during the period beginning on January 1 and ending on
the last day of his employment.
 
 
1

--------------------------------------------------------------------------------

 
 
2.2           Incentive Compensation.  In addition to and not as a substitute
for Employee’s Total Salary, Employee shall be paid a cash bonus for the
calendar year 2011 (the “2011 Cash Bonus”) in an amount equal to as much as 100%
of the Total Cost of Employee Compensation at the end of the calendar year 2011
(the “Target Bonus”).  The “Total Cost of Employee Compensation” is set forth in
Exhibit A attached hereto.  The minimum portion of the Target Bonus that
Employee will receive as the 2011 Cash Bonus shall be determined by reference to
the amount of the percentage increase, if any, in the Combined Volume Weighted
Average Price (the “CVWAP”) for Parent’s Ordinary Shares on the Australian
Securities Exchange (“ASX”) and for its American Depository Shares (“ADSs”) on
the NYSE Amex, in each case for all trading days in December 2011 as compared to
the CVWAP for all trading days in December 2010.  The CVWAP shall be calculated
by an independent body acceptable to the Board (such as Company’s independent
auditors) on the basis of each individual trade recorded by the ASX and the NYSE
Amex during that period.  If for any reason individual trade data is not
available, then the independent body selected by the Board shall use the best
information available to make a comparable calculation for each day’s
trades.  Because each ADS represents 20 Ordinary Shares, the trading volume of
the ADSs will be converted to Ordinary Shares before averaging, with the result
that the NYSE Amex ADS trading volume will be multiplied by 20 (or in accordance
with the then applicable Ordinary Share to ADS ratio, if different) to determine
the number of Ordinary Share equivalents traded.  For each trading day on the
NYSE Amex, the price and volume of ADS trades will first be converted to
Ordinary Share equivalents, in U.S. dollars, and then the price of those
converted trades will be further converted to Australian dollars using the
exchange rate quoted by the Reserve Bank of Australia for that trading
day.  Each trade on the ASX and on the NYSE Amex (after the foregoing conversion
of the ADSs to Ordinary Share equivalents  in Australian dollars) shall then be
valued by multiplying the number of Ordinary Shares or Ordinary Share
equivalents in the trade times the trade price in Australian dollars (the “Trade
Value”).  The resulting pool of the CVWAP shall be equal to the sum of the Trade
Values on both exchanges divided by the total number of Ordinary Shares and
Ordinary Share equivalents traded.
 
The 2011 Cash Bonus payable to Employee will then be paid in accordance with the
following:

 
Year to Year CVWAP increase
Minimum Percentage of Target
Bonus Payable
 
                                     Less than 24.99%
                                     Nil to 24.99%
 
                                     25.00% to 49.99%
                                     25.00% to 49.99%
 
                                     50.00 % to 99.99%
                                     50.00% to 99.99%
 
                                     100%
                                     100%
 
                                     Greater than 100%
                                     100%
 

 
Notwithstanding the foregoing, the Board may elect to pay Employee a higher
percentage of the Target Bonus than would otherwise be payable on account of the
increase in CVWAP as set forth above, but not more than 100%, if the Board
determines, in its sole discretion, that such higher percentage is warranted
under the circumstances.  If Employee is employed by Company on January 1, 2012,
then the 2011 Cash Bonus shall be paid to Employee on or after that date but no
later than March 15, 2012.
 
 
2

--------------------------------------------------------------------------------

 
 
After 2011, the 2011 Cash Bonus will not apply but, for each remaining year of
the Term, an alternate incentive compensation plan covering Employee will be
adopted by the Board prior to December 31 of the preceding year, beginning with
the adoption of a 2012 incentive compensation plan prior to December 31,
2011.  If Employee voluntarily resigns his employment on or after January 1,
2012, and no such alternative incentive compensation plan has been adopted by
the Board at the effective time of such resignation, then the failure to adopt
the alternative compensation plan shall constitute a material reduction in other
benefits under Section 4.6(b) of this Agreement and such resignation shall be
deemed to have been a resignation for “good reason” under Section 4.6.
 
2.3           Relocation Expenses.
 
(a)           If (i) Employee resigns for Good Reason under Section 4.6, or (ii)
this Agreement is terminated by Company for any reason other than a termination
for Cause under Section 4.1, or (iii) Company declines to extend the Term for a
second three (3) year period under Section 1.1, then Company shall reimburse
Employee for all reasonable relocation expenses incurred by Employee in
returning to Australia, in the event that Employee elects to do so.  Such
reasonable relocation expenses shall be considered “reasonable moving expenses .
. . related to the termination of services,” as defined under Treasury
Regulation Section 1.409A-1(b)(9)(v)(A) and must be incurred by Employee on or
before the last day of Employee’s second taxable year following the taxable year
in which the separation from service occurs.  Company shall make such
reimbursement payments to Employee upon its receipt of documentation that, in
Company’s sole and absolute discretion, proves that Employee incurred such
relocation expense, but in no event later than the last day of Employee’s third
taxable year following the taxable year in which the separation from service
occurs.
 
(b)           If Company’s offices to which Employee is assigned are relocated
outside of the Denver, Colorado metropolitan area and Employee remains employed
by Company pursuant to this Agreement, then Company shall pay all reasonable
relocation expenses incurred by Employee in relocating to Company’s new
location.  The requirements for the timing of such expenses and their
reimbursement shall be subject to and in accordance with the relocation expense
payment policies and procedures of Company, as in effect as of the date Employee
is advised of the relocation.
 
3.           Expense Reimbursement and Other Benefits.
 
3.1           Expense Reimbursement.  During the Term, Company shall reimburse
Employee for all documented reasonable expenses actually paid or incurred by
Employee in the course of and pursuant to the business of Company, subject to
and in accordance with the expense reimbursement policies and procedures in
effect for Company’s employees from time to time.
 
 
3

--------------------------------------------------------------------------------

 
 
3.2           Additional Benefits.  During the Term, Company shall make
available to Employee such benefits and perquisites as are generally provided by
Company to its senior management (subject to eligibility), including but not
limited to non-pecuniary U.S. immigration and visa support, participation in any
group life, medical, health, dental, disability or accident insurance, pension
plan, 401(k) savings and investment plan, profit-sharing plan, employee stock
purchase plan, incentive compensation plan or other such benefit plan or policy,
if any, which may presently be in effect or which may hereafter be adopted by
Company for the benefit of its senior management or its employees generally, in
each case subject to and on a basis consistent with the terms, conditions and
overall administration of such plan or arrangement (the “Additional
Benefits”).  While Company’s actual cost of the Additional Benefits is not
included in Employee’s Total Salary, an estimate of the cost of the Additional
Compensation is included in the Total Cost of Employee Compensation set forth in
Exhibit A hereto in order to ensure the parties’ recognition of the total
expense incurred by Company and the total value of the compensation and benefits
received by Employee.   Company may, in its sole and absolute discretion, amend
or terminate any Additional Benefit or change its administrative policies and
practices with respect to any such benefit.
 
3.3           Annual Leave.  Employee shall be entitled to five (5) weeks of
annual leave each calendar year.  The annual leave will vest evenly each payroll
and shall be accrued from calendar year to calendar year in accordance with
Company policies and procedures then in effect.  Employee shall be paid for any
remaining annual leave accrual following the termination of employment for any
reason.  Annual leave shall be taken at a mutually agreeable time.
 
3.4           Personal Leave.  Personal leave shall be available to Employee for
use in accordance with Company policies and procedures then in effect.  Personal
leave will not accrue for longer than a year and Employee will not be entitled
to receive payment for any accrued personal leave upon the termination of their
employment.
 
4.           Termination.
 
4.1           Termination for Cause.  Notwithstanding anything to the contrary
contained in this Agreement, Company hereunder may terminate this Agreement and
Employee’s employment for Cause.  As used in this Agreement, “Cause” shall mean
(i) any action or omission of Employee which constitutes (A) a breach of any of
the provisions of Section 5 of this Agreement, (B) a breach by Employee of his
fiduciary duties and obligations to Company, or (C) Employee’s failure or
refusal to follow any lawful directive of the Board, in each case which act or
omission is not cured (if capable of being cured) within ten (10) days after
written notice of same from Company to Employee, or (ii) conduct constituting
fraud, embezzlement, misappropriation or gross dishonesty by Employee in
connection with the performance of his duties under this Agreement, or a
conviction of Employee for a felony (other than a traffic violation) or, if it
shall damage or bring into disrepute the business, reputation or goodwill of
Company or impair Employee's ability to perform his duties with Company, any
crime involving moral turpitude.  Employee shall be given a written notice of
termination for Cause specifying the details thereof.  Upon any termination
pursuant to this Section 4.1, Employee shall only be entitled to his Total
Salary as accrued through the date of termination, reimbursement of expenses
incurred prior to the date of termination in accordance with Section 3.1 hereof
and, and any other compensation and benefits payable in accordance with Section
3.2 hereof.  Upon making such payments, Company shall have no further liability
to Employee hereunder.
 
 
4

--------------------------------------------------------------------------------

 
 
4.2           Disability. Notwithstanding anything to the contrary contained in
this Agreement, Company, by written notice to Employee, shall at all times have
the right to terminate this Agreement and Employee’s employment hereunder if
Employee shall, as the result of mental or physical incapacity, illness or
disability, fail or be unable to perform his duties and responsibilities
provided for herein in all material respects for a period of more than sixty
(60) consecutive days in any 12-month period.  Upon any termination pursuant to
this Section 4.2, (i) within thirty (30) days after the date of termination,
Company shall pay Employee any unpaid amounts of his Total Salary accrued prior
to the date of termination and shall reimburse Employee for all expenses
described in Section 3.1 of this Agreement and incurred prior to the date of
termination, and (ii) in lieu of any further Total Salary, incentive
compensation or other benefits or payments to Employee for periods subsequent to
the date of termination Company shall pay to Employee the Severance Payments and
Severance Benefits specified in Section 4.4.  Upon making such payments and
providing such benefits, Company shall have no further liability hereunder;
provided, however, that Employee shall be entitled to receive any amounts then
payable pursuant to any employee benefit plan, life insurance policy or other
plan, program or policy then maintained or provided by Company to Employee in
accordance with Section 3.2 hereof and under the terms thereof.
 
4.3           Death.  In the event of the death of Employee during the term of
his employment hereunder, this Agreement shall terminate on the date of
Employee’s death.  Upon any such termination, (i) within thirty (30) days after
the date of termination, Company shall pay to the estate of Employee any unpaid
amounts of his Total Salary accrued prior to the date of termination and
reimbursement for all expenses described in Section 3.1 of this Agreement and
incurred by Employee prior to his death, and (ii) in lieu of any further Total
Salary, incentive compensation or other benefits or payments to the estate of
Employee for periods subsequent to the date of termination, Company shall pay to
the estate of Employee the Severance Payments specified in Section 4.4.  Upon
making such payments, Company shall have no further liability hereunder;
provided, that Employee’s spouse, beneficiaries or estate, as the case may be,
shall be entitled to receive any amounts then payable pursuant to any employee
benefit plan, life insurance policy or other plan, program or policy then
maintained or provided by Company to Employee in accordance with Section 3.2
hereof and under the terms thereof.  Nothing herein is intended to give
Employee’s spouse, beneficiaries or estate any rights to or interest in any key
man life insurance policy on Employee maintained by Company for the benefit of
Company.
 
 
5

--------------------------------------------------------------------------------

 
 
4.4           Termination Without Cause.  At any time Company shall have the
right to terminate this Agreement and Employee’s employment hereunder by written
notice to Employee.  Upon any termination without Cause pursuant to this Section
4.4, Company shall pay Employee any unpaid amounts of his Total Salary accrued
prior to the date of termination and shall reimburse Employee for all expenses
described in Section 3.1 of this Agreement and incurred prior to the date of
termination, provided, however, that if Company provided Employee with less than
ninety (90) days prior written notice of the date of such termination without
Cause, then in addition to his Total Salary and benefits through the date of
such termination, Company shall also pay Employee an amount (“Severance
Payments”) equal to his Total Salary for the difference between the required
ninety (90) days notice and the actual notice given by Company (the “Without
Cause Notice Period”), subject to all appropriate withholdings and
deductions.  If there is a Change in Control of Company at any time during the
Term, however, whether before or after any notice of termination without Cause,
then Employee shall be entitled to receive notice of the effective date of
termination twelve (12) months prior to such date (“Change in Control Notice
Period”) instead of the Without Cause Notice Period of only ninety (90)
days.  If there is a Change in Control during the Term and Company provides
Employee with a notice of termination that is less than the Change in Control
Notice Period, then the Severance Payments shall be, subject to all appropriate
withholdings and deductions, based on the difference between the Change in
Control Notice Period and the actual notice given by Company.  Severance
Payments shall be paid to Employee in a lump sum upon the termination of
Employee’s employment, provided, however, that no Severance Payments shall be
paid until Employee has signed a form of release agreement satisfactory to
Company, returned it to Company and not revoked it during any applicable
statutory revocation period.  Employee will forfeit the right to any payment
under this Section 4.4 unless such release, which will be provided by Company
promptly after Employee’s termination, is signed and not subsequently revoked
within ninety (90) days after it has been provided to Employee.  Employee shall
also receive the Additional Benefits for the entire Without Cause Notice Period
or the Change in Control Notice Period, as the case may be (the “Severance
Benefits”)  Upon making the Severance Payments and providing the Severance
Benefits, if any, required by this Section 4.4, Company shall have no further
liability hereunder other than any amounts then payable pursuant to any employee
benefit plan, life insurance policy or other plan, program or policy then
maintained or provided by Company to Employee in accordance with Section 3.2 and
under the terms thereof.  For purposes of this Agreement, a Change in Control of
Company shall be deemed to have occurred if (i) any person, entity or group
becomes the beneficial owner, directly or indirectly, of 50.1% or more of the
voting securities of Company or Parent; or (ii) as a result of, or in connection
with, any tender offer, exchange offer, merger, business combination, sale of
assets or contested election of directors (a “Transaction”), the persons who
were directors of Company or Parent immediately before the Transaction no longer
constitute a majority of the directors of Company or Parent; or (iii) Company or
Parent is merged or consolidated with another corporation or entity and, as a
result of the merger or consolidation, less than 50.1% of the outstanding voting
securities of the surviving corporation or entity is then owned in the aggregate
by the former stockholders of Company or Parent; or (iv) Company or Parent
transfers all or substantially all of its assets to another company which is not
a wholly owned subsidiary of Company or Parent.
 
4.5           Voluntary Resignation.  Employee may, upon not less than ninety
(90) days prior written notice to Company, resign and terminate his employment
hereunder.  Subject to Section 4.6, in the event Employee resigns as an employee
of Company, he shall be entitled to receive only such payment(s) as he would
have received had he been terminated pursuant to Section 4.1 hereof.  Employee
shall not under any circumstances give Company less than ninety (90) days prior
written notice of his resignation date.
 
 
6

--------------------------------------------------------------------------------

 
 
4.6           Resignation for Good Reason.  Employee may, by written notice to
Company during the Term, elect to terminate his employment on the basis of “good
reason” if there is (a) a material change of the principal location in which
Executive is required to perform his duties hereunder without Executive’s prior
consent (it being agreed that any location within the state of Colorado shall
not be deemed a material change); or (b) a material reduction in (or a failure
to pay or provide a material portion of) Employee’s Total Salary or other
benefits payable under this Agreement or (c) a Change in Control of
Company.  Any such notice of termination by Executive for “good reason” shall
specify the circumstances constituting “good reason” and shall afford Company an
opportunity to cure such circumstances at any time within the thirty (30) day
period following the date of such notice.  If Company does cure such
circumstances within said thirty (30) day period, the notice of termination
shall be withdrawn by Executive and of no further force and effect.  If the
circumstances cited in Executive’s notice qualify as “good reason” hereunder and
are not cured within the thirty (30) days after the notice, this Agreement shall
be terminated ninety (90) days after Executive’s original written notice and
such termination shall be treated in all respects as if it had been a
termination without cause and without notice, but not involving a Change in
Control under Section 4.4 of this Agreement.  Notwithstanding the foregoing, any
voluntary termination by Employee following a Change of Control shall be a
termination for “good reason” pursuant to this Section 4.6 if, but only if, the
date of termination is no later than the later of (i) February 13 of the first
calendar year following the year in which the Change of Control occurred and
(ii) the fifteenth day of the second month of Company’s fiscal year following
the year in which the Change of Control occurred.
 
5.           Restrictive Covenants.
 
5.1           Nondisclosure.  (a)     Employee acknowledges that, as part of the
terms of his employment by Company, he will have access to and/or may develop or
assemble confidential information owned by or related to Company, its customers
or its business partners or Parent.  Such confidential information (whether or
not reduced to writing) shall include, without limitation, designs, processes,
projects, manuals, techniques, information concerning or provided by customers,
suppliers and vendors contracts, marketing strategies, agency relationships and
terms, financial information, pricing and compensation structures, business
relations and negotiations, employee lists, plans for drilling, exploration,
development or other business, production, exploration, seismic or other
business data, and any other information designated as “confidential” by Company
or Parent (collectively, “Confidential Information”).  Employee shall retain all
Confidential Information in confidence and shall not use or disclose
Confidential Information for any purpose other than to the extent necessary to
perform his duties as an employee of Company.  This duty of confidentiality
shall continue indefinitely with respect to Confidential Information
notwithstanding any termination of Employee’s employment so long as it remains
Confidential Information.  Confidential Information shall not include any
information that (i) was known by Employee from a third party source before
disclosure by or on behalf of Company to Employee, (ii) becomes available to
Employee from a source other than Company that is not bound by a duty of
confidentiality to Company, (iii) Company makes publicly available or discloses
to any third party without any obligation of confidentiality, or (iv) becomes
generally publicly available or known in the industry other than as a result of
its disclosure by Employee.
 
 
7

--------------------------------------------------------------------------------

 
 
(b)           Employee agrees to (i) return to Company upon request, and in any
event, at the time of termination of employment for whatever reason, all
documents, equipment, notes, records, computer disks and tapes and other
tangible items in his possession or under his control which belong to Company or
any of its affiliates or which contain or refer to any Confidential Information
relating to Company or any of its affiliates and (ii) if so requested by
Company, delete all Confidential Information relating to Company or any of its
affiliates from any computer disks, tapes or other re-usable material in his
possession or under his control which contain or refer to any Confidential
Information relating to Company or any of its affiliates.
 
5.2           Non-solicitation of Customers and Employees.  During the Term and
during any period of time thereafter that Severance Payments or Severance
Benefits are required by this Agreement to be paid or provided to Employee,
excluding for this purpose any tardy payments by Company (the “Severance
Period”), Employee (a) shall not solicit the business of any person, company or
firm which is a former, current, or prospective customer or business partner of
Company or Parent (a “Customer”) for the benefit of anyone other than Company or
Parent if the business solicited is of a type offered by Company or Parent
during the Term, (b) shall not solicit or encourage any Customer to modify,
diminish or eliminate its business relationship with Company or Parent or take
any other action with respect to a Customer which could be detrimental to the
interests of Company or Parent, and (c) shall not solicit for employment or for
any other comparable service, such as consulting services, and shall not hire or
engage as a consultant any employee or independent contractor employed or
engaged by Company or Parent at any time during the Term.  Employee acknowledges
that violation of this covenant constitutes a misappropriation of Company’s or
Parent’s trade secrets in violation of his duty of confidentiality owed to
Company.
 
5.3           Non-competition.  (a) During the Term and the Severance Period,
unless otherwise waived in writing by Company (such waiver to be in Company’s
sole and absolute discretion), Employee shall not, directly or indirectly,
engage in, operate, manage, have any investment or interest or otherwise
participate in any manner (whether as employee, officer, director, partner,
agent, security holder, creditor, consultant or otherwise) in any sole
proprietorship, partnership, corporation or business or any other person or
entity (each, a “Competitor”) that engages directly or indirectly, in a
Competitive Activity.  For purposes of this Agreement, a “Competitive Activity”
means any business or other endeavor of a kind being conducted by Company or any
of its subsidiaries or affiliates (or demonstrably anticipated by Company) in a
geographic area that is within ten (10) miles of (a) any property that is owned,
leased or controlled by Company at any time during the six (6) months preceding
the Competitive Activity or, if Employee’s employment has been terminated,
during the last six (6) months of the Term, or (b) any oil or gas prospect that
Company is evaluating or in which Company is seeking to acquire an interest at
any time either during the six (6) months preceding the Competitive Activity or,
if Employee’s employment has been terminated, during the last six (6) months of
the Term.  Employee shall be considered to have become associated with a
Competitive Activity and in violation of this provision if Employee becomes
directly or indirectly involved as an owner, principal, employee, officer,
director, independent contractor, representative, stockholder, financial backer,
agent, partner, advisor, lender, or in any other individual or representative
capacity with any individual, partnership, corporation or other organization
that is engaged in a Competitive Activity.; provided, that Employee may hold or
acquire, solely as an investment, shares of capital stock or other equity
securities of any Competitor, so long as the securities are publicly traded and
Employee does not control, acquire a controlling interest in, or become a member
of a group which exercises direct or indirect control of, more than five percent
(5%) of any class of equity securities of such Competitor.
 
 
8

--------------------------------------------------------------------------------

 
 
5.4           Non-disparagement.  During the Term and the Severance Period,
Employee will not distribute, cause a distribution of, or make any oral or
written statement, which directly or by implication tarnishes, creates a
negative impression of, or puts Company, its reputation and goodwill in a bad
light, or disparages Company or Parent in any other way, including but not
limited to: (a) the working conditions or employment practices of Company or
Parent; (b) Company’s oil and gas properties, including unproved or proved
undeveloped properties; or (c) Company’s directors, officers and personnel.  It
will not be a violation of this section for Employee to make truthful
statements, under oath, as required by law or formal legal process.
 
5.5           Intellectual Property Rights.  Employee understands that as part
of his Employment he may alone or together with others create, compile, or
discover data, designs, literature, ideas, trade secrets, know-how, commercial
information, or other valuable works or information, such as financial models,
drilling logs, development plans, reserves estimates or valuations, seismic data
and other information pertinent to the value of oil and gas properties
(collectively, “Intellectual Property”).  Employee acknowledges that Company
shall own all right, title, and interest in all Intellectual Property created by
him in whole or in part in the course of his employment by Company.  Employee
hereby assigns to Company all right, title, and interest in the copyrights or
patents embodied in or represented by such Intellectual Property, including all
rights of renewal and termination, and to any and all other intellectual
property rights, including without limitation, trademarks, trade secrets, and
know-how embodied in Intellectual Property or in any other idea or invention
developed in whole or in part by Employee in the course of his
Employment.  Employee further agrees to take all actions and to execute all
documents necessary in order to perfect and to vest such intellectual property
rights in Company.
 
5.6           Injunction.  It is recognized and hereby acknowledged by the
parties hereto that a breach by Employee of any of the covenants contained in
Sections 5.1 through 5.5 of this Agreement will cause irreparable harm and
damage to Company, the monetary amount of which may be virtually impossible to
ascertain.  As a result, Employee recognizes and hereby acknowledges that
Company shall be entitled to an injunction from any court of competent
jurisdiction enjoining and restraining any violation of any or all of the
covenants contained in Section 6 of this Agreement by Employee or any of his
affiliates, associates, partners or agents, either directly or indirectly, and
that such right to injunction shall be cumulative and in addition to whatever
other remedies Company may possess.
 
 
9

--------------------------------------------------------------------------------

 
 
5.7           American Jobs Creation Act Provisions.  It is the intention of the
parties that payments or benefits payable under this Agreement not be subject to
the additional tax imposed pursuant to Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”).  Accordingly, to the extent such potential
payments or benefits could become subject to Section 409A of the Code, the
parties shall cooperate to amend this Agreement with the goal of giving Employee
the economic benefits described herein in a manner that does not result in such
tax being imposed.  Notwithstanding anything in this Agreement to the contrary,
the following provisions related to payments treated as deferred compensation
under Section 409A of the Code, shall apply:
 
 
(a)
If (i) Employee is a “specified person” on the date of Employee’s “separation
from service” within the meaning of Sections 409A(a)(2)(A)(i) and
409A(a)(2)(B)(ii) of the Code, and (ii) as a result of such separation from
service Employee would receive any payment that, absent the application of this
paragraph, would be subject to the interest and additional tax imposed pursuant
to Section 409A(a) of the Code as a result of the application of Section
409A(a)(2)(B)(i) of the Code, then no such payment shall be made prior to the
date that is the earliest of: (i) six (6) months after Employee’s separation
from service and (ii) Employee’s date of death.

 
 
(b)
Any payments that are delayed pursuant to Section 5.7(a) shall be paid on the
earlier of the two dates described therein.

 
 
(c)
Sections 5.4(a) and (b) shall not apply to any payment if and to the maximum
extent that that such payment would be a payment under a separation pay plan
following an “involuntary separation from service” (as defined in Treasury
Regulation Section 1.409A-1(n)) that does not provide for a deferral of
compensation by reason of the application of Treasury Regulation Section
1.409A-1(b)(9)(iii).  For the avoidance of doubt, the parties agree that this
Section 5.7(c) shall be interpreted so that Employee will receive payments
during the six (6) month period specified in Section 5.2(a) to the maximum
amount permitted by Treasury Regulation Section 1.409A-1(b)(9)(iii).

 
 
(d)
If a payment that could be made under this Agreement would be subject to
additional taxes and interest under Section 409A of the Code, Company in its
sole discretion may accelerate some or all of a payment otherwise payable under
the Agreement to the time at which such amount is includable in the income of
Employee, provided that such acceleration shall only be permitted to the extent
permitted under Treasury Regulation Section 1.409A-3(j)(vii) and the amount of
such acceleration does not exceed the amount permitted under Treasury Regulation
Section 1.409A-3(j)(vii).

 
 
10

--------------------------------------------------------------------------------

 
 
 
(e)
No payment to be made under this Agreement shall be made at a time earlier than
that provided for in this Agreement unless such payment is (i) an acceleration
of payment permitted to be made under Treasury Regulation Section 1.409A-3(j)(4)
or (ii) a payment that would otherwise not be subject to additional taxes and
interest under Section 409A of the Code.

 
 
(f)
A payment described in Section 4.4 of this Agreement shall be made only if such
payment will not be subject to additional taxes and interest under Section 409A
of the Code.

 
 
(g)
No payment shall be made pursuant to Section 2.3 of this Agreement unless such
payment would not constitute a deferral of compensation pursuant to Treasury
Regulation Section 1.409A-1(b)(9)(v).

 
6.           Entire Agreement; No Conflicts With Existing Arrangements.  No
agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party that is not
set forth expressly in this Agreement.  This Agreement contains the entire
agreement, and supersedes any other agreement or understanding between Company
and Employee relating to Employee’s employment, provided, however, that if and
to the extent that Company has previously granted equity or other similar
compensation to Employee that is subject to a vesting schedule, contingency or
performance condition, this Agreement does not alter Employee’s entitlement to
such compensation in accordance with the original terms thereof.  Employee
represents and warrants that his employment by Company hereunder does not and
will not conflict with or constitute a breach or default under any prior or
existing agreement with any former employer or other person or entity.
 
7.           Notices:  All notices and other communications required or
permitted under this Agreement shall be in writing and will be either hand
delivered in person, sent by facsimile, sent by certified or registered first
class mail, postage pre-paid, or sent by nationally recognized express courier
service.  Such notices and other communications will be effective upon receipt
if hand delivered or sent by facsimile, five (5) days after mailing if sent by
mail, and one (l) day after dispatch if sent by express courier, to the
following addresses, or such other addresses as any party may notify the other
parties in accordance with this Section:
 
If to Company:
Samson Oil & Gas Limited
The Company Secretary
Level 36, Exchange Plaza
2 The Esplanade
Perth, Western Australia 6000
Facsimile: (08) 9220 9820

 
11

--------------------------------------------------------------------------------

 


If to Employee:
Terence Barr
at address shown on Company’s personnel records


8.
Successors and Assigns.

 
(a)           This Agreement is personal to Employee and without the prior
written consent of Company shall not be assignable by Employee otherwise than by
will or the laws of descent and distribution.  This Agreement shall inure to the
benefit of and be enforceable by Employee’s legal representatives.
 
(b)           This Agreement shall inure to the benefit of and be binding upon
Company and its successors and assigns.
 
(c)           Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of Company to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that Company would be
required to perform it if no such succession had taken place.  As used in this
Agreement, “Company” shall mean Company and any successor to its business and/or
assets which assumes and agrees to perform this Agreement by operation of law or
otherwise.
 
9.
Severability.  The invalidity of any portion of this Agreement shall not affect
the enforceability of the remaining portions of this Agreement.  If any
provision of this Agreement shall be declared invalid, this Agreement shall be
construed as if such invalid word or words, phrase or phrases, sentence or
sentences, clause or clauses, or section or sections had not been inserted.  If
such invalidity is caused by length of time or size of area, or both, the
otherwise invalid provision will be reduced to a period or area that would cure
such invalidity.

 
10.
Waivers.  The waiver by either party hereto of a breach or violation of any term
or provision of this Agreement shall not operate nor be construed as a waiver of
any subsequent breach or violation.

 
11.
No Third Party Beneficiary.  Nothing expressed or implied in this Agreement is
intended, or shall be construed, to confer upon or give any person (other than
the parties hereto and, in the case of Employee, his heirs, personal
representative(s) and/or legal representative) any rights or remedies under or
by reason of this Agreement.

 
12.
Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of Colorado, without regard to principles of conflict
of laws.

 
 
12

--------------------------------------------------------------------------------

 
 
13.
Survival.  Employee’s obligations under Section 5 hereof shall not terminate
upon the termination of employment or the termination of this Agreement but
shall continue in accordance with their terms set forth herein.

 
14.
Counterparts and Facsimile Signatures.  This Agreement may be executed in one or
more counterparts and by the separate parties hereto in separate counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same document.  Telecopies or other electronic facsimiles
of original signatures shall be deemed to be the same as original signatures for
all purposes.

 
 
13

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed this Employment Agreement as
of the date set forth above.



 
COMPANY:
     
SAMSON OIL AND GAS USA, INC.
     
By:
/s/ Robyn Lamont
   
 Robyn Lamont, Vice President-Finance
     
PARENT:
     
SAMSON OIL AND GAS LIMITED
     
By:
/s/ Victor Rudenno
   
 Victor Rudenno, Director
     
Attest:
/s/ Denis Rakich
   
 Denis Rakich, Secretary
     
EMPLOYEE:
     
By:
/s/ Terence M. Barr
   
 Terence M. Barr

 
 
14

--------------------------------------------------------------------------------

 

Exhibit A



Total Salary Allocation



   
USD
 
Base Salary
    366,891  
Automobile Lease
    14,761  
Automobile Running Costs
    5,150  
Spousal Travel
    20,000  
TOTAL SALARY
    406,802            
Estimated cost of Additional Benefits
                     
USD
 
401(k) matching funds
    14,700  
Employer cost of health insurance
    18,498            
TOTAL COST OF EMPLOYEE COMPENSATION
    440,000  

 
 
15

--------------------------------------------------------------------------------

 